Title: To James Madison from Samuel Smith, 13 June 1808
From: Smith, Samuel
To: Madison, James



Sir
Balte. June 13. 1808

Among the papers shewn to you by our , relating to the capture, at Mado, of the Schooner Sophy, was the copy of a Letter written by F J  & Geo W Biddle of Canton to Bruce  & Co Bombay; Which Biddle & Co Madras  Egbert Bletterman Columbo.  The other papers have been returned to us, but this Letter is missing, & we have supposed, that perhaps it remains in the department of State.  If it can be found, we shall be glad to receive it, as we are about dispatching a Vessel to India with proofs for the defence of our property.  We are with the highest respect Sir Your Obed Servts

S Smith & Buchanan

